Title: From George Washington to Anthony Whitting, 24 March 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting
Philadelphia March 24th 1793

I have received your letters of the 18th & 20th instant, and am very glad to find by them that you have got about again. Be careful not to do any thing that may occasion your disorder to return. It is not my wish that exertions in my business should bring on a relapse. Pursue the Doctors advice with respect to the quantum of exercise proper for you; and avoid night rides, which are very pernicious, even to a man in health.
I shall leave this on Wednesday next, so as to be at George town on the monday following (the first of April); and if not detained there on business, shall be at Mount Vernon the day after. I shall take Osborne & the two Postilions with me; and eight horses; the last of which you will provide for in the best manner you can under the want of Oats. One bed will be sufficient for

the two Postilions; but they will make use of two, if two are in the room; for which reason let one of them be taken away and deposited in the Garret of the Great-House.
The Maltese Jack should be advertised for Covering—On the same terms as last year—the other, if his performances last year are approved, I shall keep for my own Mares. The Advertisements ought, by good right, to be in the Baltimore, Annapolis, Alexandria, Fredericksburgh & Winchester Gazettes. If I should, on my way down, meet with a stud horse that I think would answer the purpose you want, I will buy him. In that case he ought to be advertised for Covering also, & not to remain a dead charge upon me.
If you sow Clover Seed on no other field than No. 7 at Dogue run, it was unnecessary, & wrong to run me to the expence of purchasing as much as I did: as it will grow worse, if not get spoiled, before another Season. It is high time that the Spg Sowing was over.
You say Mrs Washington’s Carpenters have been at Work with Green since the 11th of the Month, but in his Report of the 17th he takes no notice at all of them. and Mr Butlers Plantation Reports are such as I can neither make head or tale of. In some, no acct at all is given of the Stock; and in none is there any mention of the increase, or decrease. I return them—wishing, if they can be made more intelligable & correct, that it may be done: for my reason for calling for these reports is not for the mere curiosity, or gratification of the moment; but that I may see into, and be informed of the State of things at any past period, by having recourse to them hereafter; as they are all preserved.
I wish you would employ a few hands in opening the Visto, before I reach home; that I may be able to form an opinion thereof, immediately upon my arrival. I would not have the Gate Posts put in, until the ground is in perfect order for it. Nothing I presume is done towards removing the Houses at Union Farm, as nothing is said about them.
As I shall be at home So soon I shall add nothing more in this letter than my best wishes for the perfect restoration of your health—and that I am Your friend

Go: Washington

